04/17/2020
                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 19-0533                                          Case Number: DA 19-0533

                                       _________________

NATIONAL INDEMNITY COMPANY,

            Plaintiff and Appellant,

      v.

STATE OF MONTANA,

            Defendant and Appellee,
                                                                          ORDER
      and

TERRY JELLESED, RAYMOND ABRAHAMSON,
RANDALL BAETH, MARLISE BAILEY, DELMAS
BROOKS, SHIRLEY CHAPMAN, RUTH FORE,
JEFFERY GOVI, THOMAS JENKINS, JAMES
McNULTY, AND PHILLIP PEREZ,

            Interveners.
                                       _________________

       Lorelie S. Masters of Washington, D.C., has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our Rules for
Admission to the Bar of Montana, Petitioner Masters is currently in good standing with another
state jurisdiction in which she is admitted to the practice of law, Montana counsel listed in the
application is in good standing with the State Bar of Montana, and this is the first appearance of
Petitioner Masters and the second appearance of her firm under the pro hac vice rules, with good
cause showing under Rule VI(C),
       IT IS HEREBY ORDERED that the application of Lorelie S. Masters to appear pro hac vice
in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Lorelie S. Masters, to all counsel of
record in this appeal, and to the State Bar of Montana.



                                                                                   Electronically signed by:
                                                                                         Mike McGrath
                                                                            Chief Justice, Montana Supreme Court
                                                                                         April 17 2020